DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note

Examiner cites particular paragraphs and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive:
With regard to the applicant argument that D1-D3 in combination or alone do not teach the limitations of the instant invention nor would they be correctly combined, the examiner respectfully disagrees.
D1 does not teach registration of pictures of scleral blood vessels however D2 does teach registration in [0193], as for the scleral blood vessels they are taught in D3. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Relevant art:
D1: Shikaumi (US 9022568)
D2: Takii (US 20180078135)
D3: Grecu (US 8591030)

s 1-2, 4-13 and 15-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1, further in view of D2 and even further in view of D3.

With regard to claim 1, D1 teaches an eye measurement instrument, in at least figure 1, comprising: at least one optical measurement subsystem configured to measure at least one optical characteristic of an eye (abstract); and an imaging system, including: a camera (Col. 2, Ln. 59-60), an optical system including a movable optical element (18), and an actuator (17) configured to move the movable optical element, wherein the movable optical element is configured to be moved into a first position outside an optical path between the eye and the camera (as seen in figure, dotted), and when the movable optical element is in the first position then the optical system focuses a first feature of the eye at the camera, and the camera is configured to capture a first image of the eye while the movable optical element is in the first position and the first feature of the eye is in focus at the camera (Col. 3, Ln. 46-58), and wherein the movable optical element is further configured to be moved into a second position (as seen in figure, solid) in the optical path between the eye and the camera, and when the movable optical element is in the second position then the optical system focuses a second feature of the eye, different from the first feature (Col. 3, Ln. 46-58), at the camera, and the camera is configured to capture a second image of the eye while the movable optical element is in the second position and the second feature of the eye is in focus at the camera (Col. 3, Ln. 46-58).
D1 fails to expressly disclose the detection of scleral blood vessels and  a processor coupled to the optical measurement subsystem and the imaging system, 
In a related endeavor, D2 teaches, in at least paragraph [0193] and  a processor coupled to the optical measurement subsystem and the imaging system, configured to: control the actuator to move the movable optical element into the first position; when the movable optical element is at the first position, control the optical measurement subsystem to measure the at least one optical characteristic of the eye and control the imaging system to capture the first image of the iris;2Appl. No. 16/105906Attorney Docket No. JSV7012USNP1 Amdt. Dated April 8, 2021CustomerNo.: 27777Reply to Office Action of Jan. 14, 2021control the actuator to move the movable optical element into the second position; when the movable optical element is at the second position, control the imaging system to capture the second image and register the at least one optical characteristic of the eye to the second image of the scleral blood vessels (a measurement image is captured by the image capture element 22, and an output signal from the image capture element 22 is stored as image data (measurement image) in the memory).
	However D1 in view of D2 fails to expressly disclose images of scleral blood vessels.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the ability to take images of scleral blood vessels as it takes images of the scleral tissue and then store the images taken by using the invention of D3 for the purpose of better diagnosing the patient with even more thorough methods of detection and observational data.

With regard to claim 2, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, however D1 fails to expressly teach, wherein the at least one optical measurement subsystem configured to measure the at least one optical characteristic of the eye includes a wavefront aberrometer configured to measure wavefront aberrometry data for the eye, wherein the first feature of the eye is an iris of the eye and the second feature of the eye is scleral blood vessels of the eye ([0091]).
In a related endeavor, D2 teaches, (in at least [0142]), wherein the at least one optical measurement subsystem configured to measure the at least one optical characteristic of the eye includes a wavefront aberrometer (for example, the correction optical system may be an optical system that modulates a wavefront) configured to measure wavefront aberrometry data for the eye, wherein the first feature of the eye is an iris of the eye and the second feature of the eye is scleral blood vessels of the eye ([0091]).


With regards to claim 4, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 fails to expressly teach wherein the movable optical element is a flat transparent element.
However in a related endeavor, D2 teaches, in at least figure 2, a cylindrical lens (61a and 61b).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the Lens of D2 for the purpose of better controlling the astigmatism of the measured eye.

With regard to claim 5, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches, an eye measurement instrument, (in at least figure 1, and Col. 3, Ln. 34-58) wherein the actuator (17) is a rotating motor (electric motor) and the eye measurement instrument further comprises a shaft (Shaft) connecting the rotating motor and the movable optical element (18) so as to rotate the movable optical element into and out of the optical path (dashed line).



With regard to claim 7, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 5, wherein D1 further teaches, an eye measurement instrument, (in at least figure 1, Col. 3 Ln 24-28, and Col. 3, Ln. 34-58), further comprising a processor (10) configured to synchronize rotation of the rotating motor with capture of the first image and capture of the second image by the camera (which controls the overall system, the image pickup unit described above is connected to the control unit).

With regard to claim 8, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches, an eye measurement instrument, (in at least figure 1, Col. 3 Ln 24-28, and Col. 3, Ln. 34-58) further comprising a processor (10) configured to synchronize movement of the movable optical element (7 and 18) into the first position (18, dotted) with capture of the first image by the camera and to synchronize movement of the movable optical element into the second position (18 solid) with the capture of the second image by the camera (8).

With regard to claim 9, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 8, wherein D1 further teaches, an eye measurement instrument, (in at least figure 1, and Col. 3, Ln. 34-58), wherein the first feature of the eye is an iris of the eye and the second feature of the eye is scleral blood vessels of the eye, the eye measurement instrument further comprising at least one green light source for illuminating the scleral blood vessels, 
However D1 fails to expressly disclose, wherein the processor is further configured to synchronize activation and deactivation of the at least one green light source to turn on the at least one green light source when the movable optical element is in the second position and the camera captures the second image of the eye with the scleral blood vessels in focus on the camera, and to turn off the at least one green light source when the movable optical element is in the first position and the camera captures the first image of the eye with the iris in focus on the camera.
In a related endeavor, D3 teaches (in at least Col. 3, Ln. 52-Col. 4, Ln. 9), further comprising: activating at least one green light source to illuminate the eye with green light in synchronization with moving the movable optical element into the second position and capturing the second image by the camera (using one light to take a picture); and deactivating at least one green light source in synchronization with moving the movable optical element into the first position and capturing the first image by the camera (using another light to take a picture alternating and one of which being green).


With regard to claim 10, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, however D1 fails to expressly teach, wherein the movable optical element includes a polarization filtering component which passes light having a first polarization to the came
In a related endeavor, D2 teaches, in at least [0005] and [0060], wherein the movable optical element includes a polarization filtering component which passes light having a first polarization to the camera and blocks light having a second polarization from reaching the camera.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the polarization of D2 for the purpose of further measuring the eye.

With regard to claim 11, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, however D1 fails to expressly teach, wherein the movable optical element includes a wavelength selective filtering component which passes light having a first wavelength to the camera and blocks light having a second wavelength from reaching the camera.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the polarization of D2 for the purpose of further measuring the eye.

With regards to claim 12, D1 in view of D2 and further in view of D3 teach a method, comprising: aligning an eye measurement instrument to an eye in at least figure 1; measuring at least one optical characteristic of the eye with the eye measurement instrument (abstract); passing light on an optical path from the eye to a camera by an optical system (Col. 2, Ln. 59-60), wherein the optical system includes a movable optical element (18); moving the movable optical element into a first position outside the optical path between the eye and the camera (18, dotted), wherein when the movable optical element is in the first position then the optical system focuses a first feature of the eye at the camera (Col. 3, Ln. 46-58); when the movable element is in the first position, and the first feature of the eye is in focus at the camera, capturing with the camera a first image of the eye (Col. 3, Ln. 46-58); moving the movable optical element into a second position (18, solid) in the optical path between the eye and the camera, wherein when the movable element is in the second position then the optical system focuses a second feature of the eye (Col. 3, Ln. 46-58), different from the first feature, at the camera; and when the movable optical element is in the first position, and the first 
D1 fails to expressly disclose the detection of scleral blood vessels and register the at least one optical characteristic of the eye to the second image of the scleral blood vessels.
In a related endeavor, D2 teaches, in at least paragraph [0193] and registering the at least one optical characteristic of the eye to the second image of the scleral blood vessels.
	However D1 in view of D2 fails to expressly disclose images of scleral blood vessels.
	In a related endeavor, D3 teaches images captured of scleral blood vessels.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the ability to take images of scleral blood vessels as it takes images of the scleral tissue and then store the images taken by using the invention of D3 for the purpose of better diagnosing the patient with even more thorough methods of detection and observational data.

With regard to claim 13, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 12, however D1 fails to expressly teach, wherein the at least one optical measurement subsystem configured to measure the at least one optical characteristic of the eye includes a wavefront aberrometer configured to measure wavefront aberrometry data 
In a related endeavor, D2 teaches, (in at least [0142]), wherein the at least one optical measurement subsystem configured to measure the at least one optical characteristic of the eye includes a wavefront aberrometer configured to measure wavefront aberrometry data for the eye, wherein the first feature of the eye is an iris of the eye and the second feature of the eye is scleral blood vessels of the eye ([0091]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the aberrometer of D2 for the purpose of further measuring the eye.

With regards to claim 15, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 12, wherein D1 fails to expressly teach wherein the movable optical element is a flat transparent element.
However in a related endeavor, D2 teaches, in at least figure 2, a cylindrical lens (61a and 61b).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the Lens of D2 for the purpose of better controlling the astigmatism of the measured eye.

With regard to claim 16, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 

With regard to claim 17, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 16, wherein D1 further teaches a method for an eye measurement instrument, (in at least figure 1, and Col. 3, Ln. 34-58 and fig. 1), wherein the movable optical element (7 or 18) is disposed in a wheel (connector attaching 7 to 15) attached to the shaft.

With regard to claim 18, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 16, wherein D1 further teaches a method for an eye measurement instrument, (in at least figure 1, and Col. 3, Ln. 34-58 and fig. 1), further comprising synchronizing rotation of the rotating motor with capturing the first image by the camera and capturing the second image by the camera (in at least Col. 3, Ln. 24-28).

With regard to claim 19, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 12, wherein D1 further teaches a method for an eye measurement instrument, (in at least figure 1, Col 3, 24-28, and Col. 3, Ln. 34-58 and fig. 1),  further comprising 

With regard to claim 20, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 19, however D1 fails to expressly disclose further comprising: activating at least one green light source to illuminate the eye with green light in synchronization with moving the movable optical element into the second position and capturing the second image by the camera; and deactivating at least one green light source in synchronization with moving the movable optical element into the first position and capturing the first image by the camera.
In a related endeavor, D3 teaches (in at least Col. 3, Ln. 52-Col. 4, Ln. 9), further comprising: activating at least one green light source to illuminate the eye with green light in synchronization with moving the movable optical element into the second position and capturing the second image by the camera (using one light to take a picture); and deactivating at least one green light source in synchronization with moving the movable optical element into the first position and capturing the first image by the camera (using another light to take a picture alternating and one of which being green).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the green light of D3 for the purpose of further measuring the eye.

With regard to claim 21, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 12, however D1 fails to expressly teach, wherein the movable optical element includes a polarization filtering component which passes light having a first polarization to the came
In a related endeavor, D2 teaches, in at least [0005] and [0060], wherein the movable optical element includes a polarization filtering component which passes light having a first polarization to the camera and blocks light having a second polarization from reaching the camera.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the polarization of D2 for the purpose of further measuring the eye.

With regard to claim 22, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 12, however D1 fails to expressly teach, wherein the movable optical element includes a wavelength selective filtering component which passes light having a first wavelength to the camera and blocks light having a second wavelength from reaching the camera.
In a related endeavor, D2 teaches, in at least [0005] and [0060], wherein the movable optical element includes a wavelength selective filtering component which passes light having a first wavelength to the camera and blocks light having a second wavelength from reaching the camera.


With regard to claim 23, D1 in view of D2 and further in view of D3 teach a method, comprising: aligning an eye measurement instrument to an eye, in at least figure 1;  obtaining a first image of the eye  (Col. 3, Ln. 46-58)  wherein the first image is focused at an iris of the eye  (Col. 3, Ln. 46-58); obtaining a second image of the eye  (Col. 3, Ln. 46-58), wherein the second image is focused at a sclera of the eye  (Col. 3, Ln. 46-58); detecting scleral blood vessels from the second image of the eye  (Col. 3, Ln. 46-58); and registering the wavefront aberrometry data for the eye with the detected scleral blood vessels.
D1 fails to expressly disclose measuring wavefront aberrometry data for the eye with the eye measurement instrument; and registering the wavefront aberrometry data for the eye with the detected scleral blood vessels.
In a related endeavor, D2 teaches, (in at least [0142]), measuring wavefront aberrometry data for the eye with the eye measurement instrument; and registering the wavefront aberrometry data for the eye with the detected scleral blood vessels ([0091]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the aberrometry of D2 for the purpose of further measuring the eye.



With regard to claim 25, D1 in view of D2 and further in view of D3 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 24, wherein d1 further teaches, (in at least figure 1, and Col. 3, Ln. 34-58 and fig. 1), wherein the movable optical element is moved into the first position out of the optical path and into the second position in the optical path by a rotating motor and a shaft connecting the rotating motor and the movable optical element, the method further comprising synchronizing rotation of the rotating motor with capturing the first image by the camera and capturing the second image by the camera.

With regards to claim 26, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 
However in a related endeavor, D2 teaches, in at least figure 2, a cylindrical lens (61a and 61b).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the Lens of D2 for the purpose of better controlling the astigmatism of the measured eye.

With regard to claim 28, D1 in view of D2 and further in view of D3 fail to expressly disclose the at least one optical characteristic of the eye includes wavefront aberrometry data for the eye or corneal topography data for the eye. 
In a related endeavor, D2 teaches, (in at least [0142]), measuring wherein the at least one optical characteristic of the eye includes wavefront aberrometry data for the eye ([0091]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the aberrometry of D2 for the purpose of further measuring the eye.

With regard to claim 28, D1 in view of D2 and further in view of D3 fail to expressly disclose the at least one optical characteristic of the eye includes wavefront aberrometry data for the eye or corneal topography data for the eye. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the aberrometry of D2 for the purpose of further measuring the eye.

Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 28 and 29, D1, D2 and D3 fail to expressly disclose the limitations wherein the processor is configured to control the actuator and the imaging system to capture the second image of the scleral blood vessels within 100 milliseconds of capturing the first image of the iris.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/G.A.G/           Examiner, Art Unit 2872   

/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872